Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00149-CV

                    IN THE INTEREST OF K.L.C., J.K.C., and L.E.C., Children

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 14658B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 29, 2015

DISMISSED FOR LACK OF JURISDICTION

           On March 16, 2015, appellant filed a pro se notice of appeal seeking to appeal a partial

summary judgment in a parental termination case. Although the trial court’s partial summary

judgment determined that appellant committed three acts enumerated in section 161.001(1) of the

Texas Family Code, which are acts permitting the trial court to terminate appellant’s parental

rights, the trial court did not resolve whether termination is in the best interest of the children under

section 161.001(2). Accordingly, the judgment is not a final, appealable judgment. See Houston

Health Clubs, Inc. v. First Court of Appeals, 722 S.W.2d 692, 693 (Tex. 1986); Northeast Indep.

Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).
                                                                                       04-15-00149-CV


       On March 27, 2015, appellant was ordered to show cause why this appeal should not be

dismissed for lack of jurisdiction. Appellant’s written response to the show cause order was due

to be filed on April 13, 2015. No response was filed.

       Because the clerk’s record contained an order dated March 23, 2015, appointing an attorney

ad litem for appellant, this court contacted the attorney ad litem regarding the pending show cause

order. The attorney ad litem responded that he had been appointed for the remaining trial matter

involving the best interest of the children only; however, this response confirms that the partial

summary judgment is not a final, appealable judgment because a trial remains pending on the issue

of the best interest of the children. Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                   PER CURIAM




                                                 -2-